                               UNITED STATES DISTRICT COURT
                               EASTERN DISTRICT OF TENNESSEE
                                       AT KNOXVILLE

 ROBERT W. TAYLOR, et al.,                           )
                                                     )
                 Plaintiffs,                         )
                                                     )
 v.                                                  )           No. 3:20-MC-15-PLR-HBG
                                                     )
 DUANE PARKER,                                       )
                                                     )
                 Defendant.                          )

                                                ORDER

         This case is before the undersigned pursuant to 28 U.S.C. § 636, the Rules of this Court,

 Standing Order 13-02, and by the referral [Doc. 3] of the District Judge.

         Now before the Court is a Motion to Intervene and to Strike [Doc. 2] filed by third-party

 Jill St. John. Intervenor opposes the registration of the state court judgment filed in this matter

 and seeks leave to intervene and to have the judgment stricken from the record. At the instant

 time, the Court addresses only the Motion to Intervene portion of the filing, leaving the Motion to

 Strike to a later date.

         Rule 24 of the Federal Rules of Civil Procedure allows a third-party to intervene as of right

 if that person “claims an interest relating to the property or transaction that is the subject of the

 action and is so situated that disposing the action may as a practical matter impair or impede the

 movant’s ability to protect its interest, unless existing parties adequately represent the interest.”

 Fed. R. C. P. 24(a)(2). In this matter, the underlying action is the filing of a state court judgment

 which the Plaintiffs sought to register with this Court pursuant to 28 U.S.C. § 1963. Intervenor

 claims an interest in the real property which is the subject of the state court judgment and contends

 that her intervention is necessary to protect her interests in that real property.




Case 3:20-mc-00015-PLR-HBG Document 4 Filed 09/03/20 Page 1 of 2 PageID #: 40
        Accordingly, for good cause shown, the Motion to Intervene [Doc. 2] is hereby

 GRANTED. The Clerk of the Court is DIRECTED to mail a copy of this Order, as well as a

 copy of the Motion to Intervene and Strike Consent Order and Judgment [Doc. 2] to Mr. Robert

 W. Taylor, Mr. Garrett Parker, and Mr. Duane Parker at the addresses listed on the state court

 judgment. [Doc. 1] If any parties seek to oppose the Intervenor’s Motion to Strike, they are

 DIRECTED to file their opposition with this Court within 30 days of the entry of this Order.

        IT IS SO ORDERED.

                                             ENTER:


                                             United States Magistrate Judge




                                                2

Case 3:20-mc-00015-PLR-HBG Document 4 Filed 09/03/20 Page 2 of 2 PageID #: 41
